     Case 2:20-cv-00010-JAD-DJA Document 21 Filed 04/27/20 Page 1 of 2



 1   Kevin C. Barrett, State Bar No. 8959
     BARRETT & MATURA, P.C.
 2   7575 Vegas Drive, Suite 150c
     Las Vegas, NV 89128
 3   Telephone: (702) 833-1033
     Facsimile: (602) 792-5711
 4   Email: kbarrett@barrettmatura.com
 5   Attorney for Colony Insurance Company
 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA
 8
      ARIZONA CIVIL CONSTRUCTORS, INC., a
 9    Nevada corporation,
                                                      Case No. 2:20-cv-00010-JAD-DJA
10                  Plaintiff,
11    v.                                              STIPULATION AND ORDER TO
                                                      EXTEND DEADLINE TO RESPOND
12                                                    TO MOTION FOR GOOD FAITH
      COLONY INSURANCE COMPANY; HDI                   DETERMINATION OF SETTLEMENT
13    GLOBAL SPECIALTY SE, fka
      INTERNATIONAL INSURANCE                         (First Request)
14    COMPANY OF HANNOVER SE;
      MIDWEST FAMILY MUTUAL
15    INSURANCE COMPANY; DOES I-X,
      inclusive; AND ROE CORPORATIONS I-X,
16    inclusive,
17                  Defendants.

18
            Pursuant to Local Rule 7-1 and IA 6-1, the parties hereby submit this Stipulation and
19
     Order to extend the deadline to respond to Plaintiff’s Motion for Good Faith Determination
20
     of Settlement, filed with this Court on April 10, 2020 (ECF 19). Due to the recent health
21
     concerns and limited staffing, the parties require additional time in order to respond to this
22
     Motion. In addition, Plaintiff Arizona Civil Constructors, Inc. and Defendant Colony
23
     Insurance Company (“Colony”) have agreed to engage in settlement discussions, which
24
     may affect Colony’s response to this Motion.
25
            Therefore, the parties request that this Court order an extension of thirty (30) days in
26
     which to file a Response. Said Response will be due on May 25, 2020.
27
            This Stipulation is submitted in good faith and not to cause any unnecessary delay.
28
     Case 2:20-cv-00010-JAD-DJA Document 21 Filed 04/27/20 Page 2 of 2



 1     This is the first request for such an extension.
 2            DATED this 23rd day of April 2020.
 3
                                               BARRETT & MATURA, P.C.
 4
 5                                             By:       /s/ Kevin C. Barrett
                                                         Kevin C. Barrett
 6                                                       7575 Vegas Drive, Suite 150c
                                                         Las Vegas, NV 89128
 7                                                       Attorney for Defendant Colony Insurance
                                                         Company
 8
                                               By:       /s/ Brandi M. Planet
 9                                                       John Randall Jefferies, Esq.
                                                         Brandi M. Planet, Esq.
10                                                       Chelsie A. Adams, Esq.
                                                         300 South 4th Street, 14th Floor
11                                                       Las Vegas, Nevada 89101
                                                         Attorneys for Plaintiff Arizona Civil
12                                                       Constructors, Inc.
13
                                               By:       /s/ Dione C. Wrenn
14                                                       Robert S. Schumacher
                                                         Dione C. Wrenn
15                                                       300 South 4th Street, Suite 1550
                                                         Las Vegas, Nevada 89101
16                                                       Attorneys for Defendant Midwest Family
                                                         Mutual Insurance Company
17
18
19
                                                         IT IS SO ORDERED
20
21
22                                                        _________________________________
                                                          UNITEDSTATES
                                                         UNITED        STATES     MAGISTRATE
                                                                            DISTRICT JUDGE
23                                                        JUDGE
                                                         Dated: April 27, 2020.
24                                                        DATED: _________________________

25
26
27
28                                                   2
